Citation Nr: 1409922	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for post-operative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 and from January 1991 to March 1991.  He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted service connection for right inguinal hernia post-operative residuals and assigned an initial noncompensable disability evaluation, effective February 11, 2008. 

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In a January 2013 decision, the Board, in part, remanded the issue for additional development.

In a June 2013 rating decision, the RO granted service connection for painful scars of the anterior trunk as post-operative residuals of a right inguinal hernia at a 10 percent disability rating, effective February 22, 2013.  The Veteran has not expressed disagreement with this decision and it is accordingly not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The issues of entitlement to service connection or congestive heart failure and gout have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A right inguinal hernia and right ventral hernias have not manifested by protrusion of any kind or use of a truss or supporting belt.


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative residuals of a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7338, 7339 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In correspondence dated in April 2008, prior to the date of the issuance of the appealed March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in December 2009 and February 2013.  

As noted above, the Board previously remanded this case because the December 2009 VA medical opinion of record was inadequate.  The actions requested by Board were completed as a medical opinion was obtained from a VA physician in February 2013.  The Board finds that the February 2013 medical examination is highly responsive to the Board's remand questions and reflects an understanding of the information sought by the Board to include a complete rationale for the medical opinions rendered.  Therefore, having reviewed the medical opinion and supporting rationale, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the February 2013 VA examination report reflects that that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2013 VA examination is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the DRO hearing.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Factual Background and Analysis

In this case, the RO granted service connection for post-operative residuals of a right inguinal hernia and assigned an initial noncompensable disability evaluation, effective February 11, 2008 under Diagnostic Code 7338.

Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

Under Diagnostic Code 7339, a noncompensable rating is warranted for healed postoperative wounds, no disability, and a belt is not indicated.  A 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2013).

In September 1996, the Veteran underwent a repair of a ventral hernia.  The surgery report noted that there were no major complications.

The Veteran underwent a VA examination in December 2009.  The Veteran reported that he initially had surgery to repair a hernia in 1975.  He was not undergoing any current treatment.  On physical examination, no hernia was present.  While the Veteran was currently employed as a security guard, his service-connected right inguinal hernia had significant effects on his usual occupation.  He had problems lifting and carrying as well as pain.  As a result, he was fearful of heavy lifting.  He had severe restrictions in grooming, sports and exercise.  

As a result of the inherent inconsistencies of the December 2009 VA examination results, in January 2013, the Board remanded this issue for an additional VA examination.

Per the January 2013 Board remand instructions, the Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran had an inguinal and femoral hernia in 1974.   During basic training, the Veteran began to experience abdominal pain and right groin pain and was later diagnosed with umbilical and right inguinal hernias.  Surgery on the inguinal hernia was performed in January 1975.  On examination, there was no true hernia protrusion on the right side.  There was no indication for a supporting belt.  The Veteran underwent ventral hernia repair in 1992 and 1994.  He also underwent ventral hernia repair with mesh placement in 1998.  He had a recurrent hernia following surgical repair.  His postoperative recurrent hernia was irremediable and inoperable as he had had several repairs with the last repair utilizing mesh.  He had healed postoperative wounds with the weakening of the abdominal wall.  There was no indication of a supporting belt.  The Veteran had scars related to his condition as he had a scar of the right inguinal area which was a residual of the open inguinal hernia repair and a scar on the midline abdominal area which was a residual of the multipleopen ventral hernia repairs.  The scars were painful but not unstable.

The Veteran worked part-time as a security guard and indicated that he would walk and sit during his work hours.  He reported that he was unable to do physical employment due to residual abdominal pain from the mesh placement that occurred during the last ventral hernia repair.  He was not able to stoop and lift heavy items.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation under Diagnostic Code 7338.  A 10 percent evaluation under Diagnostic Code 7338 requires a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  There is no indication that the Veteran's right inguinal hernia is recurrent or manifested by protrusion of any kind or necessitated use of a truss or belt.  The VaA examiner specifically noted that there was no protrusion and that there was no indication of a supporting belt.  Therefore, the Veteran is not entitled to the assignment of an initial compensable evaluation under Diagnostic Code 7338.

As the Veteran also has residuals of a ventral hernia, the Board must also consider the potential applicability of 38 C.F.R. § 4.114, Diagnostic Code 7339.  While the Veteran is service-connected for an inguinal hernia under Diagnostic Code 7338, the Veteran not only currently has residuals of a ventral hernia, but the February 2013 VA examiner noted that the Veteran was later diagnosed with umbilical and right inguinal hernias after her experienced abdominal pain in Basic Training.  Additionally, the examiner indicated that the onset of the Veteran's ventral hernia was in 1974.

An umbilical hernia is a hernia in which part of the intestine protrudes through the abdominal wall under the skin at the umbilicus (i.e. the navel or belly button).  DORLAND'S MEDICAL DICTIONARY (26th Ed.), 602 (1985).  A ventral hernia is a hernia through the abdominal wall.  Id.  An inguinal hernia is a hernia into the inguinal canal.  Id. at 601.  The inguinal canal is located below the umbilicus, and near the groin. Id. at 209.

Accordingly, as there is evidence of umbilical (ventral) hernias in service, the Board will consider whether a compensable evaluation is warranted under Diagnostic Code 7339.

As reflected in the February 2013 VA examination report, the Veteran had a recurrent ventral hernia following surgical repair.  His postoperative recurrent hernia was irremediable and inoperable as he had had several repairs with the last repair utilizing mesh.  He also had healed postoperative wounds with the weakening of the abdominal wall.  There was no indication of a supporting belt.  

While the Veteran's disability has resulted weakening of the abdominal wall, there is nothing in the record to indicate that the Veteran's ventral hernia requires a supporting belt.  Notably, the February 2013 VA examiner specifically determined that there was no indication for a supporting belt.  As noted above, to warrant a 20 percent rating under Diagnostic Code 7339, there has to be both weakening of abdominal wall and indication for a supporting belt.  Accordingly, an initial 20 percent disability rating is not warranted under Diagnostic Code 7339.

In light of the foregoing, the Board finds that the Veteran's symptomatology continues to more nearly approximate the currently assigned criteria for a noncompensable evaluation.  As noted above, the Veteran's residual scars have already been rated separately.  Notably, on VA examination in February 2013, the Veteran was found to have a scar on his anterior trunk and one on the midline abdomen area.  The two scars were painful but not unstable.  As the Veteran had two scars that were painful or unstable, he was granted a separate 10 percent evaluation in a June 2013 rating decision.  The Veteran did not disagree with this decision and it is not before the Board. 

The Board has also considered the applicability of other code provisions contained in 38 C.F.R. § 4.114, but finds that they are not applicable in the current case as there is no diagnosis of or treatment for these conditions.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected post-operative residuals of a right inguinal hernia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected post-operative residuals of a right inguinal hernia.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial compensable disability rating for post-operative residuals of a right inguinal hernia is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


